                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEVIN LEE MCCULLOM,                           Case No. 19-06003 BLF (PR)
                                  11
                                                         Plaintiff,                    ORDER OF DISMISSAL WITH
                                  12                                                   LEAVE TO AMEND
Northern District of California
 United States District Court




                                  13            v.
                                  14
                                         ALAMEDA COUNTY SHERIFF’S
                                  15     DEPT., et al.,
                                  16                     Defendants.
                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed documents which were construed
                                  19   as an attempt to open a civil rights action pursuant to 42 U.S.C. § 1983. (Docket No. 1.)
                                  20   In response to a Clerk’s notice advising him that the complaint was not submitted on the
                                  21   proper form, (Docket No. 3), Plaintiff filed a complaint using the court’s form along with
                                  22   attachments. (Docket No. 5.) Before the Court had an opportunity to screen the
                                  23   complaint, Plaintiff filed an amended complaint on November 4, 2019, titled “amended
                                  24   class action 42 U.S.C. 1983 complaint [sic].” (Docket No. 8 at 1.) The Court finds that
                                  25   the amended complaint is the operative complaint in this matter. See Fed. R. Civ. P.
                                  26   15(a)(1). Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a
                                  27   separate order.
                                  28   ///
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Class Action
                                  15          As a preliminary matter, the Court addresses Plaintiff’s assertion that this is a “class

                                  16   action” under § 1983. (Docket No. 8 at 1.) Plaintiff includes the names of several other

                                  17   plaintiffs who appear to be similarly situated prisoners. (Id. at 3.) The Court will construe

                                  18   this assertion as a request for class certification pursuant to Fed. R. Civ. P. 23.

                                  19          The prerequisites to maintenance of a class action are that (1) the class is so

                                  20   numerous that joinder of all members is impracticable, (2) there are common questions of

                                  21   law and fact, (3) the representative party’s claims or defenses are typical of the class

                                  22   claims or defenses, and (4) the representative party will fairly and adequately protect the

                                  23
                                       class interests. See Fed. R. Civ. P. 23(a). Pro se prisoner plaintiffs are not adequate class
                                       representatives able to fairly represent and adequately protect the interests of the class. See
                                  24
                                       Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975); see also Russell v. United
                                  25
                                       States, 308 F.2d 78, 79 (9th Cir. 1962) (‘a litigant appearing in propria persona has no
                                  26
                                       authority to represent anyone other than himself”). Here, Plaintiff is proceeding pro se,
                                  27

                                  28
                                                                                      2
                                   1   and therefore cannot adequately represent the intended class. Accordingly, his request for

                                   2   class certification is DENIED. See, e.g., Griffin v. Smith, 493 F. Supp. 129, 131

                                   3   (W.D.N.Y. 1980) (denying class certification on basis that pro se prisoner cannot

                                   4   adequately represent class). The other “plaintiffs” listed on the amended complaint shall

                                   5   be removed from this action. (Docket No. 8 at 1, 3.) If they desire to pursue any claims on

                                   6   their own, they must do so by each filing separate actions.

                                   7   C.     Plaintiff’s Claims

                                   8          According to the first few pages of the amended complaint, Plaintiff is suing

                                   9   employees of the Alameda County Sheriff’s Department, the Sheriff of Contra Costa

                                  10   County, officers at the Santa Rita Jail Facility in Dublin, employees at the Napa State

                                  11   Hospital, and several other individuals located at different addresses. (Am. Compl. at 3,

                                  12   4.) Plaintiff’s allegations include the following: (1) claims of false arrest, false
Northern District of California
 United States District Court




                                  13   imprisonment, issuance of an improper arrest warrant, and malicious prosecution against

                                  14   the Alameda County Sheriff’s Department, Santa Rita Jail officers, and the Oakland Police

                                  15   Department from whom Plaintiff seeks damages, (id. at 5); (2) inadequate medical care for

                                  16   HIV at the Santa Rita Jail, (id. at 6, 7); and (3) ineffective assistance of counsel from his

                                  17   public defender, (id. at 7). With respect to the medical claim and the claim involving

                                  18   counsel, Plaintiff wants “Federal monitors” to be placed inside County offices, including

                                  19   the Alameda County District Attorney’s Office, and in superior court buildings throughout

                                  20   Alameda County. (Id. at 6, 7.)

                                  21          The amended complaint is problematic for several reasons. First of all, the

                                  22   amended complaint contains different claims against different defendants which do not

                                  23   appear to be related. “A party asserting a claim, counterclaim, crossclaim, or third-party

                                  24   claim may join, as independent or alternative claims, as many claims as it has against an

                                  25   opposing party.” Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single

                                  26   party are fine, but Claim A against Defendant 1 should not be joined with unrelated Claim

                                  27   B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated

                                  28
                                                                                      3
                                   1   claims against different defendants belong in different suits,” not only to prevent the sort
                                   2   of “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                   3   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                   4   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                   5   required fees.” Id. (citing 28 U.S.C. § 1915(g)).
                                   6          Here, it is clear the various claims raised against different defendants throughout
                                   7   Alameda County and Contra Costa County are not all related to each other and do not all
                                   8   arise out of the same transaction, occurrence, or series of transactions or occurrences. Fed.
                                   9   R. Civ. P. 20(a)(2). Specifically, the claims attacking the lawfulness of his conviction are
                                  10   not related to the claims regarding conditions of confinement, i.e., his medical treatment.
                                  11   “A buckshot complaint that would be rejected if filed by a free person – say, a suit
                                  12   complaining that A defrauded plaintiff, B defamed him, C punched him, D failed to pay a
Northern District of California
 United States District Court




                                  13   debt, and E infringed his copyright, all in different transactions – should be rejected if filed
                                  14   by a prisoner.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting that, in
                                  15   prisoner complaint seeking to join 24 defendants and approximately 50 distinct claims,
                                  16   prisoner made no effort to show that 24 defendants he named had participated in the same
                                  17   transaction or series of transactions or that a question of fact is common to all defendants).
                                  18   Accordingly, the Court finds that the unrelated claims against unrelated Defendants are
                                  19   improperly joined in this single action. In the interest of justice, Plaintiff shall be granted
                                  20   leave to file another amended complaint containing only related claims against the
                                  21   appropriate Defendants.
                                  22          Secondly, Plaintiff seeks damages based on allegedly unlawful criminal
                                  23   proceedings against him in Alameda County. If an action for damages is based on an
                                  24   allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions
                                  25   whose unlawfulness would render a conviction or sentence invalid, a 42 U.S.C. § 1983
                                  26   plaintiff must prove that the conviction or sentence has been reversed on direct appeal,
                                  27   expunged by executive order, declared invalid by a state tribunal authorized to make such
                                  28
                                                                                      4
                                   1   determination, or called into question by a federal court's issuance of a writ of habeas
                                   2   corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). A claim for damages bearing
                                   3   that relationship to a conviction or sentence that has not been so invalidated is not
                                   4   cognizable under § 1983. Id. at 487.
                                   5          In summary, Plaintiff may only pursue claims for damages based on
                                   6   unconstitutional conviction or imprisonment in this action if he can show that the unlawful
                                   7   conviction has been invalidated and therefore not barred by Heck. Unless he can do so, the
                                   8   only claims he can pursue in this action are the claims regarding his medical treatment at
                                   9   Santa Rita County Jail. However, if he can show that the unlawful conviction has been
                                  10   invalidated, then he must choose to pursue in this action either the claims related to that
                                  11   conviction or the claims regarding his medical treatment. Plaintiff may pursue any claims
                                  12   he chooses to forego in this action, that are not Heck-barred, by filing them in a separate
Northern District of California
 United States District Court




                                  13   action and paying the related filing fees.
                                  14          Lastly, Plaintiff’s request for “Federal monitors” is not the type of relief that is
                                  15   available through a § 1983 action. Available remedies include damages, see Borunda v.
                                  16   Richmond, 885 F.2d 1384, 1389 (9th Cir. 1988), injunctive relief, 18 U.S.C. §§
                                  17   3626(a)(1)(A), 3626(a)(2), and declaratory relief, see Eccles v. Peoples Bank of Lakewood
                                  18   Village, Cal., 333 U.S. 426, 431 (1948).
                                  19

                                  20                                          CONCLUSION
                                  21          For the reasons state above, the Court orders as follows:
                                  22          1.     Plaintiff’s request for class certification is DENIED. This matter shall
                                  23   proceed with Mr. McCullom as the sole plaintiff in this action. All other individuals
                                  24   named as plaintiffs, (Docket No. 8 at 1, 3), shall be terminated from this action.
                                  25          2.     The amended complaint is DISMISSED with leave to amend. Within
                                  26   twenty-eight (28) days from the date this order is filed, Plaintiff shall file a second
                                  27   amended complaint that complies with Rules 18(a) and 20(a) of the Federal Rules of Civil
                                  28
                                                                                      5
                                   1   Procedure. The second amended complaint must include the caption and civil case number
                                   2   used in this order, Case No. C 19-06003 BLF (PR), and the words “SECOND AMENDED
                                   3   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer
                                   4   all the questions on the form in order for the action to proceed.
                                   5            The second amended complaint supersedes the original and amended complaints,
                                   6   which are treated thereafter as non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d
                                   7   1002, 1008 (9th Cir. 2015). Consequently, claims not included in the second amended
                                   8   complaint are no longer claims and defendants not named in the second amended
                                   9   complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  10   Cir.1992).
                                  11            Failure to respond in accordance with this order in the time provided will
                                  12   result in the dismissal of this action without prejudice and without further notice to
Northern District of California
 United States District Court




                                  13   Plaintiff.
                                  14            The Clerk shall include two copies of the court’s complaint with a copy of this
                                  15   order to Plaintiff.
                                  16            IT IS SO ORDERED.
                                                January 27, 2020
                                       Dated: _____________________                       ________________________
                                  17
                                                                                          BETH LABSON FREEMAN
                                  18
                                                                                          United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal with Leave to Amend
                                  25   PRO-SE\HRL\CR.19\06003McCullom_dwlta

                                  26

                                  27

                                  28
                                                                                      6
